
	
		112th CONGRESS
		2d Session
		S. 1296
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To revise the boundaries of John H. Chafee
		  Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit
		  RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 in the State of
		  Rhode Island.
	
	
		1.Replacement of John H. Chafee Coastal
			 Barrier Resources System map
			(a)Definition of MapIn this section, the term Map
			 means the map that—
				(1)is subtitled Sachuest Point Unit
			 RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, Hazards Beach Unit
			 RI–07;
				(2)is included in the set of maps entitled
			 John H. Chafee Coastal Barrier Resources System (referred to in
			 section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) as the
			 set of maps entitled Coastal Barrier Resources System);
			 and
				(3)relates to certain John H. Chafee Coastal
			 Barrier Resources System units in the State of Rhode Island.
				(b)ReplacementThe Map is replaced by the map entitled
			 John H. Chafee Coastal Barrier Resources System Sachuest Point Unit
			 RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit
			 RI–07 and dated September 30, 2009.
			(c)AvailabilityThe Secretary of the Interior shall keep
			 the replacement map referred to in subsection (b) on file and available for
			 inspection in accordance with section 4(b) of the Coastal Barrier Resources Act
			 (16 U.S.C. 3503(b)).
			
	
		
			Passed the Senate
			 February 1, 2012.
			
			Secretary
		
	
	
	
